Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant’s remarks pp.7-10, filed August 8, 2022 with respect to claims 1, 9, 12, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 2-22 are allowed.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (1) Y. Motai and A. Kosaka, "Hand–Eye Calibration Applied to Viewpoint Selection for Robotic Vision," in IEEE Transactions on Industrial Electronics, vol. 55, no. 10, pp. 3731-3741, Oct. 2008, doi: 10.1109/TIE.2008.921255 and (2) Y. Motai and A. Kosaka, "SmartView: hand-eye robotic calibration for active viewpoint generation and object grasping," Proceedings 2001 ICRA. IEEE International Conference on Robotics and Automation (Cat. No.01CH37164), 2001, pp. 2183-2190 vol.3, doi: 10.1109/ROBOT.2001.932947.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482